            Case 2:20-cv-00077-JCM-NJK Document 17 Filed 04/06/20 Page 1 of 3



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: (301)444-4600
     Facsimile: (301)576-6885
5    Email: mac@mbvesq.com
6                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
7

8     RONIT CHAMANI, individually and        *    Case No. 2:20-cv-77-JCM-NJK
      derivatively on behalf of the investors of
                                             *
9     Quasar Mining Group Inc.               *    STIPULATION TO EXTEND
                                             *    BRIEFING SCHEDULE
10         Plaintiffs,                       *    REGARDING MOTION FOR
                                             *    PRELIMINARY INJUNCTION
11
           v.                                *
12                                           *    (Second Request)
      QUASAR MINING GROUP INC., et al.       *
13                                           *
           Defendants.                       *
14                                           *
          Defendants Quasar Mining Group Inc., Paul Tyree, and Nicholas Gubitosi (collectively,
15

16
     the “Defendants”) and Plaintiff Ronit Chamani (“Plaintiff,” and, collectively with Defendants,

17   the “Parties”) by and through undersigned counsel, hereby agree and stipulate to extend the

18   deadlines for briefing regarding Plaintiff’s Motion for Preliminary Injunction. Plaintiff filed her
19   Motion for Preliminary Injunction on February 24, 2020 (DE #8). Defendants filed their
20
     opposition thereto on March 25, 2020 (DE #16).
21
            Pursuant to a previous stipulation and order, the Plaintiff’s reply brief is currently due on
22
     April 8, 2020 (DE #11).
23
            Counsel for the Plaintiff has been ill with what is believed to be COVID-19 for much of
24

25   the past two weeks and, while now doing some work on a limited basis and tending to various

26   client matters, would benefit from a moderate extension of time to prepare and file the reply brief.

27
                               STIPULATION TO EXTEND BRIEFING SCHEDULE - 1
28
            Case 2:20-cv-00077-JCM-NJK Document 17 Filed 04/06/20 Page 2 of 3



1           The Parties, by and through counsel, have conferred and are mutually agreeable to
2    extending the due date for the Plaintiff’s reply brief to Monday, April 13, 2020.
3
            This is the second extension requested for a revised briefing schedule for the Motion for
4
     Preliminary Injunction and is not intended to cause any undue delay or prejudice any party.
5

6           DATED this 6th day of April, 2020.
7

8
      THE VERSTANDIG LAW FIRM, LLC                     SEWARD & KISSEL LLP
9
      By: /s/ Maurice VerStandig                       By /s/ Jack Yoskowitz______________
10       Maurice VerStandig (NSBN 15346)                   MCDONALD CARANO LLP
         1452 W. Horizon Ridge Pkwy, #665                  Amanda C. Yen (NSBN 9726)
11       Henderson, Nevada 89012                           Rory T. Kay (NSBN 12416)
         Telephone: (301)444-4600
                                                           2300 W. Sahara Avenue, Suite 1200
12                                                         Las Vegas, Nevada 89102
         Attorneys for Plaintiff
         RONIT CHAMANI, individually and                   Telephone: (702) 873-4100
13
         derivatively on behalf of the investors of
14
         Quasar Mining Group Inc.                           Jack Yoskowitz (pro hac vice)
                                                            Sareen K. Armani (pro hac vice)
15                                                          One Battery Park Plaza
                                                            New York, NY 10004
16
                                                            Attorneys for Defendants Quasar Mining
17                                                          Group Inc., Paul Tyree and Nicholas
                                                            Gubinosi
18

19
                                                          IT IS SO ORDERED:
20

21                                                        ________________________________
                                                          UNITED STATES DISTRICT JUDGE
22
                                                          DATED:April 8, 2020
23

24

25

26

27
                             STIPULATION TO EXTEND BRIEFING SCHEDULE - 2
28
           Case 2:20-cv-00077-JCM-NJK Document 17 Filed 04/06/20 Page 3 of 3



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on this 6th day of April, 2020, service of the foregoing was served
3
     this Honorable Court’s CM/ECF system, with a copy being thusly delivered to all counsel of
4
     record herein.
5
                                                  /s/ Maurice B. VerStandig
6                                                 Maurice B. VerStandig
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                             STIPULATION TO EXTEND BRIEFING SCHEDULE - 3
28
